DETAILED ACTION
	This application has been examined. Claims 1-3,6-16,19-20 are pending. Claims 4,5,17,18 are cancelled. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2020 has been entered. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. M. Pedini, Registration No. 66,733 on December 7, 2020.

The application has been amended as follows: 
 	IN THE CLAIMS: 

 	Please amend the claims as follows:

1.	(Currently amended) A device commissioning system comprising:
an electronic terminal device including at least one device selected from the group comprising a smart phone, a tablet computer, and a laptop computer, the terminal device configured to select a device type of a component configured to operate in a control system from a plurality of different types of components configured to operate in the control system, and to output a device activation signal that requests at least one configuration file for commissioning the component according to a selected device type;
an application programming interface (API) configured to operate as an abstraction layer that allows the component to perform different functions according to device type selected at the terminal device;
an electronic data communication network remotely located from the component, the data communication network configured to store the at least one configuration file for commissioning the different types of components; 
a network controller configured to receive the device activation signal indicating a request to commission the component according to the selected device type, and to 
a contract data uploading system configured to receive contract data corresponding to a passenger conveyor system, and to generate the at least one configuration file for commissioning different types of components to operate with the passenger conveyor system based on contract data,
wherein the component receives the at least one configuration file corresponding to the selected device type, and installs the configuration files to commission operation as the selected device type, the component including a controller configured to control a selected control system,
wherein the secure data link is established between the data exchange network and the terminal device, and wherein the terminal device receives the at least one configuration file via the secure data link, and delivers the received at least one configuration file to the component, and
wherein the after installing the at least one configuration file, the controller controls the operations of the selected control system independently from the network controller, and
wherein the component excludes the at least one configuration file prior to the terminal device outputting the device activation signal.
2.	(Cancelled) 

4.	(Cancelled) 
5.	(Cancelled) 
	6.	(Currently amended) The device commissioning system of claim 1, wherein the data communication network further comprises:
		a contract data uploading system configured to receive contract data corresponding to the control system, the contract data indicating information of the control system corresponding to the component;
		a data server configured to store the contract data obtained by the contract data uploading system and the at least one configuration file; and
		
		an internet-of-things (IoT) inter-network configured to establish a signal communication between the component and the network controller following the commissioning.

7.	(Original) The device commissioning system of claim 6, wherein at least one configuration file for commissioning the component is generated based on the contract data of the control system corresponding to the component.

	8.	(Original) The device commissioning system of claim 1, wherein the 
9.	(Original) The device commissioning system of claim 8, wherein the device activation signal includes a device identification (ID) information corresponding to the component.
10.	(Original) The device commissioning system of claim 9, wherein the device ID information includes at least one of a unique ID code assigned to the component, a serial number, a model type, hardware specifications and public encryption key. 
11.	(Original) The device commissioning system of claim 9, wherein the terminal device obtains the device ID information from the component.
12.	(Original) The device commissioning system of claim 11, wherein the terminal device is configured to exchange data with the component, and wherein the component transmits the device ID information to the terminal device in response to receiving a device ID request signal from the terminal device.
13.	(Original) The device commissioning system of claim 11, wherein the terminal device obtains the device ID information in response to scanning a machine-readable optical label included with the component.
14	(Original) The device commissioning system of claim 1, wherein the component includes at least one of an electronic hardware controller configured to control 
15.	(Original) The device commissioning system of claim 1, wherein the terminal device includes at least one of a smart phone, a tablet computer, and a laptop computer.
16.	(Currently amended) An electronic data communication network comprising:
a contract data uploading system configured to receive contract data corresponding to a passenger conveyor system, and to generate at least one configuration file for commissioning different types of components to operate with the passenger conveyor system based on the contract data;
a data server configured to store the at least one configuration file for commissioning the different types of components located remotely from the data communication network; 
an application programming interface (API) configured to operate as an abstraction layer that allows the component to perform different functions according to device type selected at the terminal device; and
a network controller configured to receive a device activation signal from a terminal device indicating a request to commission a selected device type corresponding to a deployed component, and to establish a secure data link configured 
wherein the deployed component receives at least one configuration file corresponding to the selected device type, and automatically installs the at least one configuration file to commission operation as the selected device type[[.]], the deployed component including a controller configured to control operations of a selected control system,
wherein the secure data link is established directly between the data communication network and the deployed component, and wherein the secure data link is established directly between the data exchange network and the terminal device such that the terminal device receives the at least one configuration file, and delivers the received at least one configuration file to the deployed component, and
wherein the after installing the at least one configuration file, the controller controls the operations of the selected control system independently from the network controller.

17.	(Cancelled) 
18.	(Cancelled) 
19.	(Currently amended) A method for commissioning a component deployed onsite of a control system, the method comprising:
receiving, via a contract data uploading system, contract data corresponding to a passenger conveyor system;
generating, via the contract data uploading system, at least one configuration file for commissioning different types of components to operate with the passenger 
storing, via a data server installed in the data communication network remotely located from the deployed component, the at least one configuration file for commissioning the different types of components;
selecting, via an electronic terminal device, a device type of the deployed component from a plurality of different device types configured to operate in the control system;
operating, via an application programming interface (API), an abstraction layer that allows the component to perform different functions according to device type selected at the terminal device;
outputting, via the terminal device, a device activation signal that requests at least one configuration file for commissioning the deployed component according to the selected device type;
receiving the device activation signal at a network controller installed in the data communication network;
establishing a secure data link to deliver the at least one configuration file from the data communication network in response to the device activation signal; and
delivering the at least one configuration file corresponding to the selected device to the deployed component, and installing the at least one configuration file on the deployed component to commission operation as the selected device type,
controlling, via a controller included with the deployed component, operations of a control system independently from the network controller, 
wherein the secure data link is established directly between the data communication network and the deployed component, and wherein the secure data link is established directly between the data exchange network and the terminal device such that the terminal device receives the at least one configuration file, and delivers the received at least one configuration file to the deployed component.
20.	(Original) The method of claim 19, further comprising deploying the component without at least one configuration file prior to outputting the device activation signal.  
   


Allowable Subject Matter

Claims 1,3,6-16,19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
 The provision for  --- a device commissioning system comprising:
an electronic terminal device including at least one device selected from the group comprising a smart phone, a tablet computer, and a laptop computer, the terminal device configured to select a device type of a component configured to operate in a control system from a plurality of different types of components configured to operate in the control system, and to output a device activation signal that requests at least one configuration file for commissioning the component according to a selected device type;
an application programming interface (API) configured to operate as an abstraction layer that allows the component to perform different functions according to device type selected at the terminal device;
an electronic data communication network remotely located from the component, the data communication network configured to store the at least one configuration file for commissioning the different types of components; 
a network controller configured to receive the device activation signal indicating a request to commission the component according to the selected device type, and to establish a secure data link to deliver the at least one configuration file in response to the device activation signal; and
a contract data uploading system configured to receive contract data corresponding to a passenger conveyor system, and to generate the at least one configuration file for commissioning different types of components to operate with the passenger conveyor system based on contract data,
wherein the component receives the at least one configuration file corresponding to the selected device type, and installs the configuration files to commission operation as the selected device type, the component including a controller configured to control a selected control system,
wherein the secure data link is established between the data exchange network and the terminal device, and wherein the terminal device receives the at least one configuration file via the secure data link, and delivers the received at least one configuration file to the component, and
wherein the after installing the at least one configuration file, the controller controls the operations of the selected control system independently from the network controller, and
wherein the component excludes the at least one configuration file prior to the terminal device outputting the device activation signal
---   wherein all the features previously described are combined in one singular embodiment,   is not fairly taught or suggested by the prior art of record.  


The Examiner finds particular novelty in the method and system capabilities as described in the Applicant Specification  (page 4 Paragraph 19, page 6 paragraphs 29-30, page 8 paragraph 36, page 9 Paragraph 38, page 10 Paragraph 41, page 11 Paragraph 44, page 13 Paragraph 49-40) wherein the said system comprises an electronic terminal device including at least one device selected from the group comprising a smart phone, a tablet computer, and a laptop computer, the terminal device configured to select a device type of a component configured to operate in a control system from a plurality of different types of components configured to operate in the control system, and to output a device activation signal that requests at least one configuration file for commissioning the component according to a selected device type; an application programming interface (API) configured to operate as an abstraction layer that allows the component to perform different functions according to device type selected at the terminal device; an electronic data communication network remotely located from the component, the data communication network configured to store the at least one configuration file for commissioning the different types of components;  a network controller configured to receive the device activation signal indicating a request to commission the component according to the selected device type, and to establish a secure data link to deliver the at least one configuration file in response to the device activation signal; and a contract data uploading system configured to receive contract data corresponding to a passenger conveyor system, and to generate the at least one configuration file for commissioning different types of components to operate with the passenger conveyor system based on contract data, wherein the component receives the at least one configuration file corresponding to the selected device type, and installs the configuration files to commission operation as the selected device type, the component including a controller configured to control a selected control system, wherein the secure data link is established between the data exchange network and the terminal device, and wherein the terminal device receives the at least one configuration file via the secure data link, and delivers the received at least one configuration file to the component, and wherein the after installing the at least one configuration file, the controller controls the operations of the selected control system independently from the network controller, and wherein the component excludes the at least one configuration file prior to the terminal device outputting the device activation signal.


 Curtis disclosed (re. Claim 1) an electronic terminal device (Curtis- Paragraph 102 , a web interface or a smart phone or tablet app for entering the device identifier or scanning the barcode or QR code )  configured to select a sensor component configured to operate in a control system,(Curtis-Paragraph 153, sensor metadata is uploaded to the registry 8 by manufacturing support systems 70. The metadata may include the device identifier, public key and authentication model information )   and to output a device activation signal that requests at least one metadata for commissioning the component according to a selected device type;(Curtis-Paragraph 33, authentication request may be transmitted to the registry apparatus automatically in response to activation of the agent device ). The Examiner notes that the Curtis disclosure regarding a smart phone or tablet is equivalent to the claimed terminal device. However Curtis does not disclose an electronic terminal device including at least one device selected from the group comprising a smart phone, a tablet computer, and a laptop computer, the terminal device configured to select a device type of a component configured to operate in a control system from a plurality of different types of components configured to operate in the control system, and to output a device activation signal that requests at least one configuration file for commissioning the component according to a selected device type; an application programming interface (API) configured to operate as an abstraction layer that allows the component to perform different functions according to device type selected at the terminal device; an electronic data communication network remotely located from the component, the data communication network configured to store the at least one configuration file for commissioning the different types of components;  a network controller configured to receive the device activation signal indicating a request to commission the component according to the selected device type, and to establish a secure data link to deliver the at least one configuration file in response to the device activation signal; and a contract data uploading system configured to receive contract data corresponding to a passenger conveyor system, and to generate the at least one configuration file for commissioning different types of components to operate with the passenger conveyor system based on contract data, wherein the component receives the at least one configuration file corresponding to the selected device type, and installs the configuration files to commission operation as the selected device type, the component including a controller configured to control a selected control system, wherein the secure data link is established between the data exchange network and the terminal device, and wherein the terminal device receives the at least one configuration file via the secure data link, and delivers the received at least one configuration file to the component, and wherein the after installing the at least one configuration file, the controller controls the operations of the selected control system independently from the network controller, and wherein the component excludes the at least one configuration file prior to the terminal device outputting the device activation signal.

VanGompel disclosed (re. Claim 1) a device activation signal (VanGompel-Paragraph 47, transmit an open connection request to a second endpoint, typically a device that needs to be configured. The CO can be, for instance, a laptop connected point-to-point with the device or can address the device as a node across a network )  that requests at least one configuration file (VanGompel-Paragraph 36, up-to-date configuration information can be stored in a Control and Information Protocol (CIP) file object , Paragraph 58, configuration information and/or machine readable representations such as a DTM can be contained in a CIP file object ).   VanGompel disclosed (re. Claim 1) delivering the at least one configuration file in response to the device activation signal,(VanGompel-Paragraph 47, the entire configuration file can be received at the second endpoint via the plurality of message frames ) wherein the component receives the at least one configuration file corresponding to the selected device type, (VanGompel-Paragraph 47, the entire configuration file can be received at the second endpoint via the plurality of message frames ) and installs the configuration files to commission operation as the selected device type.(VanGompel-Paragraph 37, updating component 110 can be employed to update the device configuration (e.g., for a replaced device) to ensure the device will function as intended ) .  However VanGompel does not disclose an electronic terminal device including at least one device selected from the group comprising a smart phone, a tablet computer, and a laptop computer, the terminal device configured to select a device type of a component configured to operate in a control system from a plurality of different types of components configured to operate in the control system, and to output a device activation signal that requests at least one configuration file for commissioning the component according to a selected device type; an application programming interface (API) configured to operate as an abstraction layer that allows the component to perform different functions according to device type selected at the terminal device; an electronic data communication network remotely located from the component, the data communication network configured to store the at least one configuration file for commissioning the different types of components;  a network controller configured to receive the device activation signal indicating a request to commission the component according to the selected device type, and to establish a secure data link to deliver the at least one configuration file in response to the device activation signal; and a contract data uploading system configured to receive contract data corresponding to a passenger conveyor system, and to generate the at least one configuration file for commissioning different types of components to operate with the passenger conveyor system based on contract data, wherein the component receives the at least one configuration file corresponding to the selected device type, and installs the configuration files to commission operation as the selected device type, the component including a controller configured to control a selected control system, wherein the secure data link is established between the data exchange network and the terminal device, and wherein the terminal device receives the at least one configuration file via the secure data link, and delivers the received at least one configuration file to the component, and wherein the after installing the at least one configuration file, the controller controls the operations of the selected control system independently from the network controller, and wherein the component excludes the at least one configuration file prior to the terminal device outputting the device activation signal.
Sasaki Paragraph 27 disclosed maintenance server 2 storing profile information of the maintenance service such as a type and a period of a contract. Sasaki (re. Claim 2,16,19) a contract data uploading system configured to receive contract data corresponding to a passenger conveyor system, (Sasaki- Figure 1,Paragraph 27,maintenance server 2 storing profile information of the maintenance service such as a type and a period of a contract , Paragraph 28, machine-part-information updating unit 102 stores, in the apparatus information database 208, apparatus information such as types and the numbers of machine parts configuring apparatuses ) and to generate at least one configuration file for commissioning different types of components to operate with the passenger conveyor system based on contract .(Sasaki-Paragraph 32, maintenance-schedule creating unit 205 creates, using the order of the machine part replacement priority calculated by the machine-part-replacement-priority calculating unit 203 and the number of machine parts to be replaced calculated by the machine-part-replacement-number calculating unit 204, a maintenance schedule mainly including replacement periods of machine parts and replacement target machine parts )   However Sasaki does not disclose an electronic terminal device including at least one device selected from the group comprising a smart phone, a tablet computer, and a laptop computer, the terminal device configured to select a device type of a component configured to operate in a control system from a plurality of different types of components configured to operate in the control system, and to output a device activation signal that requests at least one configuration file for commissioning the component according to a selected device type; an application programming interface (API) configured to operate as an abstraction layer that allows the component to perform different functions according to device type selected at the terminal device; an electronic data communication network remotely located from the component, the data communication network configured to store the at least one configuration file for commissioning the different types of components;  a network controller configured to receive the device activation signal indicating a request to commission the component according to the selected device type, and to establish a secure data link to deliver the at least one configuration file in response to the device activation signal; and a contract data uploading system configured to receive contract data corresponding to a passenger conveyor system, and to generate the at least one configuration file for commissioning different types of components to operate with the passenger conveyor system based on contract data, wherein the component receives the at least one configuration file corresponding to the selected device type, and installs the configuration files to commission operation as the selected device type, the component including a controller configured to control a selected control system, wherein the secure data link is established between the data exchange network and the terminal device, and wherein the terminal device receives the at least one configuration file via the secure data link, and delivers the received at least one configuration file to the component, and wherein the after installing the at least one configuration file, the controller controls the operations of the selected control system independently from the network controller, and wherein the component excludes the at least one configuration file prior to the terminal device outputting the device activation signal.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


 
Conclusion
 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	/GREG C BENGZON/           Primary Examiner, Art Unit 2444